Case 3:20-cv-00201-RNC Document 123 Filed 06/25/20 Page 1 of 2
         Case 3:20-cv-00201-RNC Document 123 Filed 06/25/20 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 25, 2020, the foregoing letter to the Court was filed

electronically with the Clerk of Court. Service on all parties will be accomplished by operation

of the court’s electronic filing system.



                                           s/ Roger G. Brooks
                                           Attorney for Plaintiffs




                                                  2
